DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-29 are pending.  Claims 1, 5-7, 9, 13-15, 17, 25-26, 29 have been amended.  

Response to Arguments
Applicant’s arguments filed 6/23/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Yukizane US 20130009599 in view of MCQUILLEN US 20180105060, TAGAI JP H11243640 and IKETANI JP 2009219285.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 17-25 rejected under 35 U.S.C. 103 as being unpatentable over Yukizane US 20130009599 in view of MCQUILLEN US 20180105060, TAGAI JP H11243640 and IKETANI JP 2009219285.

Regarding claim 1, 9, 17, 29 Yukizane teaches:
A method for an electric vehicle charger (Fig 3 #1; Par 0029 “vehicle charging apparatus 1 shown in FIG. 3”)
determining whether there is a need for an increase (Fast charging has an increase in current. Par 0012 “when a large number of users having a vehicle connected to a charging apparatus select fast charging that requires a large charging current”) or decrease (Lowering charging current there is a decrease in charging current. Par 0041 “charging stand 20 lowers a charging current to each vehicle 10”) in a charging current level while currently supplied to an electric vehicle to be charged,
decreasing the charging current level at a predetermined ratio (Par 0063 “each vehicle charging stand 20 lowers a charging current to vehicle 10 depending on a uniform reduction ratio or reduction ratios based on a predetermined distribution ratio, in accordance with a directive of a control signal from power control section 44.”) when it is determined that there is the need for the increase or decrease in the charging current level (Par 0063 “if the supply power amount calculated by power amount calculation section 43 is larger than or equal to the second threshold value larger than the first threshold value”); 

Even though Yukizane teaches determining whether there is a need for an increase or decrease in a charging current level while currently supplied to an electric vehicle to be charged as noted above, Yukizane does not explicitly teach determining whether there is a need for an increase or decrease in a charging current level while currently supplied to an electric vehicle to be charged according to a request of the electric vehicle;
MCQUILLEN teaches determining whether there is a need for an increase or decrease in a charging current level while currently supplied to an electric vehicle to be charged according to a request of the electric vehicle (¶  0025 “responsive to a request from the one or more controllers of the vehicle 12, may modify the level of charge, magnitude of voltage, magnitude of current, or another parameter associated with transferring electric charge to the vehicle 12 in a given charging session. In other examples, one or more controllers of the vehicle 12, e.g., the system controller 48, may command the EVSE 38 to increase or decrease magnitude of one or more voltage, current, and so on of the electric charge being transferred to the vehicle 12. The one or more controllers, in one instance, may issue the command to the EVSE 38 to increase or decrease a magnitude of charge current”); 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yukizane to have determining whether there is a need for an increase or decrease in a charging current level while currently supplied to an electric vehicle to be charged according to a request of the electric vehicle taught by MCQUILLEN for the purpose of adjustment for parameter changes. (Refer to ¶ 0025)

Even though MCQUILLEN of the combined teachings of Yukizane in view of MCQUILLEN teach to increase the charging current level according to the request of the electric vehicle and to decrease the charging current level according to the request of the electric vehicle as noted above, the combined teachings of Yukizane in view of MCQUILLEN do not explicitly teach a method for preventing an inrush current, checking whether an inrush current occurs, when the inrush current does not occur for the first time, performing one of activating at least one additional charging module, among a plurality of charging modules of the electric vehicle charger, the at least one additional charging module being activated for supplying charging current to the electric vehicle concurrently with at least one other charging module, among the plurality of charging modules, currently being used to supply charging current to the electric vehicle,  to increase the charging current level according to the request of the electric vehicle, or deactivating at least one of multiple charging modules among a plurality of charging modules of the electric vehicle charger, the multiple charging modules currently being used to concurrently supply charging current to the electric vehicle, to decrease the charging current level according to the request of the electric vehicle 
TAGAI teaches A method for preventing an inrush current (¶ 0008 " inrush current is avoided and excessive inrush current does not occur"), checking whether an inrush current occurs (¶ 0011" the power supply control device of the present invention detects a rush current"), when the inrush current does not occur for the first time, performing one of activating at least one additional charging module, among a plurality of charging modules of charger, the at least one additional charging module being activated for supplying charging current concurrently with at least one other charging module, among the plurality of charging modules, currently being used to supply charging current, or deactivating at least one of multiple charging modules among a plurality of charging modules of the charger, the multiple charging modules currently being used to concurrently supply charging current, (Fig. 1 #105a and 105b to 4a, 4b to activate or deactivate 200b or 200c upon inrush detection; ¶ 0021 " The control signal 105a causes the switch 4a to operate to turn on the power supply device 200b. The rush current at this time is detected by the current detection circuit 26, and the power supply control circuit 36 outputs the control signal 105b in the same manner as described above. The switch b is operated by this control signal 105b to turn on the power supply device 200c." and ¶ “the power supplies 200a to 200c are sequentially powered on, but when the inrush current is equal to or less than the allowable value, the next power on is performed, so that an excessive inrush current is not generated due to the addition of the inrush currents.”  and ¶ 0010 “A current control method for suppressing inrush current according to the present invention comprises a method for controlling an inrush current which is generated when the power supplies of a plurality of devices are simultaneously turned on.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Yukizane in view of MCQUILLEN to have preventing a inrush current and activating and deactivating charging modules taught by TAGAI for the purpose of preventing inrush current of a plurality of chargers. (Refer to ¶ 0001)

Even though TAGAI of the combined teachings of Yukizane in view of MCQUILLEN and TAGAI teach checking whether the inrush current occurs and MCQUILLEN of the combined teachings of Yukizane in view of MCQUILLEN and TAGAI teach increasing the charging current level by the charging current level requested by the electric vehicle as noted above, the combined teachings of Yukizane in view of MCQUILLEN and TAGAI do not explicitly teach checking whether the inrush current occurs for a second time; increasing the charging current level by the charging current level requested by the electric vehicle, when the inrush current does not occur for the second time.  
IKETANI teaches checking whether the inrush current occurs (Pg. 5 ¶ 5" detects that the Inrush current I1") for a second time (Pg. 6 ¶ 3 "the second inrush current I2 is generated in the FET 11 after time T2after the first inrush current I1 is generated at time 0").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Yukizane in view of MCQUILLEN and TAGAI to have checking whether the inrush current occurs for a second time taught by IKETANI for the purpose of preventing erroneous interruptions of current. (Refer to Pg. 2 ¶ 10)

Regarding claim 2, 10, Yukizane does not explicitly teach wherein the inrush current corresponds to a higher level of current than a predefined reference current by a predetermined level or more.  
TAGAI teaches wherein the inrush current corresponds to a higher level of current than a predefined reference current by a predetermined level or more (¶ 0011" the inrush power does not exceed a predetermined allowable value").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yukizane to have the inrush current corresponds to a higher level of current than a predefined reference current taught by TAGAI for the purpose of preventing inrush current of a plurality of chargers. (Refer to ¶ 0001)

Regarding claim 3, 11, Yukizane teaches:
wherein the predetermined ratio corresponds to 10% of the charging current level as noted.
Yukizane does not explicitly teach:
wherein the predetermined ratio corresponds to 10% of the charging current level.  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yukizane to include wherein the predetermined ratio corresponds to 10% of the charging current level since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, 12, Yukizane teaches:
wherein the determining of whether there is the need for the increase or decrease of the charging current level includes steps of comparing a current level requested by the electric vehicle to be charged with the charging current level; determining that there is the need for the decrease of the charging current level when the requested current level is less than the charging current level; and determining that there is the need for the increase of the charging current level when the requested current level is more than the charging current level. (in selection/requesting of fast charging increases charging current and selection/requesting of normal charging decreases charging current. see Par 0026 “a user selects either fast charging with a short charging time or normal charging with a long charging time, and performs charging of vehicle 10” …. “a charger of the order of 30 kW to 60 kW (its current capacity is approximately 150 A at a voltage of 200 V to 400 V) is used in fast charging.” …. “a charger of the order of 10 kW to 20 kW (its current capacity is approximately 50 A at a voltage of 200 V to 400 V) is used. Thus, the charging current is kept lower in normal charging than in fast charging”) 

Regarding claim 5, 13, Yukizane teaches:
wherein the activating or deactivating of the at least one charging module includes steps of selectively deactivating at least one of currently activated charging modules when it is determined that there is the need for the decrease of the charging current level; and selectively activating at least one of currently deactivated charging modules when it is determined that there is the need for the increase of the charging current level.  (in selection/requesting of fast charging increases charging current and selection/requesting of normal charging decreases charging current. see Par 0026 “a user selects either fast charging with a short charging time or normal charging with a long charging time, and performs charging of vehicle 10” …. “a charger of the order of 30 kW to 60 kW (its current capacity is approximately 150 A at a voltage of 200 V to 400 V) is used in fast charging.” …. “a charger of the order of 10 kW to 20 kW (its current capacity is approximately 50 A at a voltage of 200 V to 400 V) is used. Thus, the charging current is kept lower in normal charging than in fast charging”) 

Regarding claim 18, Yukizane teaches:
wherein the plurality of charging modules has all the same maximum output current.  
(Par 0026 “a charger of the order of 30 kW to 60 kW (its current capacity is approximately 150 A at a voltage of 200 V to 400 V) is used in fast charging”)

Regarding claim 19, Yukizane teaches:
wherein in the determining of the charging mode, 
the charging mode is determined as the increase mode when the charging current level requested by the first electric vehicle to be charged is larger than a sum of maximum output currents of the charging module while being currently connected to the first electric vehicle to be charged (Par 0063 “if the supply power amount calculated by power amount calculation section 43 is larger than or equal to the second threshold value larger than the first threshold value, power control section 44 transmits a power reduction control signal to each vehicle charging stand 20”), and 
is determined as the decrease mode when the charging current level requested by the first electric vehicle to be charged is smaller than the sum of maximum output currents of the charging module while being currently connected to the first electric vehicle to be charged (Par 0060 “vehicle charging apparatus 1 calculates the total amount of supply power amounts supplied to each vehicle charging stand 20. In this supply power amount calculation, charging mode information of each vehicle charging stand 20 is used, and the number of stands performing fast charging and the number of stands performing normal charging are multiplied by respective charging currents”).  

Regarding claim 20, Yukizane teaches:
wherein when the increase mode is applied, 
the charging of the first electric vehicle to be charged includes selectively activating the charging modules by the number of a result obtained by dividing the charging current level requested by the first electric vehicle to be charged by the maximum output current and charging the first electric vehicle to be charged using the activated charging modules (Par 0063 “each vehicle charging stand 20 supplies or stops charging power to vehicle 10 on a time division basis”).  
Yukizane does not explicitly teach:
by the number of rounding up a result obtained 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yukizane to include rounding up a result since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 21, Yukizane teaches:
wherein in the increase mode, the maximum number of charging modules to be selectively activated is limited to the number of charging modules which are currently being deactivated.  (Par 0060 “if there is no vehicle 10 for which charging has been completed at any vehicle charging stand 20, vehicle charging apparatus 1 calculates the total amount of supply power amounts supplied to each vehicle charging stand 20. In this supply power amount calculation, charging mode information of each vehicle charging stand 20 is used, and the number of stands performing fast charging and the number of stands performing normal charging are multiplied by respective charging currents”)

Regarding claim 22, Yukizane teaches:
wherein when the decrease mode is applied, the charging of the first electric vehicle to be charged includes selectively deactivating charging modules as large as a number obtained by a result obtained by dividing the charging current level requested by the first electric vehicle to be charged by the maximum output current from the number of charging modules activated for charging of the first electric vehicle to be charged.  (Par 0063 “each vehicle charging stand 20 supplies or stops charging power to vehicle 10 on a time division basis”)
Yukizane does not explicitly teach:
rounding up a result obtained. 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yukizane to include rounding up a result since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 23, Yukizane teaches:
wherein in the decrease mode, the maximum number of charging modules to be selectively deactivated is limited to the number of charging modules which are being currently activated to charge the first electric vehicle to be charged.  (decrease mode stops charging of a stands to supply charge first stand. Fig 6 # S118; Par 0063 “each vehicle charging stand 20 lowers a charging current to vehicle 10 depending on a uniform reduction ratio or reduction ratios based on a predetermined distribution ratio, in accordance with a directive of a control signal from power control section 44.” Par 0040 “a first power reduction method, each vehicle charging stand 20 supplies or stops charging power to each vehicle 10 on a time division basis”)

Regarding claim 24, Yukizane teaches:
using a charging module selectively deactivated as the decrease mode is applied for charging of a second electric vehicle to be charged which is a lower-priority charging target.  (low priority is mode that doesn’t charge fast normal charging. Pare 0068 “select the A mode or B mode by means of setting input section”) 

Regarding claim 25, Yukizane teaches:
storing second information on an activated number and/or an activating cycle of each of the plurality of charging modules.  (Par 0011 “storing power supplied from a power source, a step of receiving information relating to supply power from the plurality of vehicles”)

Claims 8, 16 rejected under 35 U.S.C. 103 as being unpatentable over Yukizane US 20130009599 in view of MCQUILLEN US 20180105060, TAGAI JP H11243640 and IKETANI JP 2009219285 as applied to claim 5 above, and further in view of Klaffenbach US 20060217931.

Regarding claim 8, 16, Yukizane does not explicitly teach:
recording information on at least one of an activation number and an activation cycle of the at least one charging module.  
Klaffenbach teaches:
recording information on at least one of an activation number and an activation cycle of the at least one charging module.  (Par 0016 “Counter and filter unit 230 may include one or more counters for counting the number of times over a period of time control unit 220 enables power supply 210”; Par 0019 “Counter and filter unit 230 may include a register to hold a count value”; Par 0020 “counter and filter unit 230 may perform the function of averaging a number of count values and comparing the average with a limit threshold. In one embodiment, if the average exceeds the limit threshold, the counter and filter unit 230 may signal the control unit 220 to disable the power supply.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yukizane to include recording information taught by Klaffenbach for the purpose of regulating power usage. (Refer to Par 0001)
  

Allowable Subject Matter
Claims 6, 7, 14, 15, 26-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 6 and 14, the prior art of record does not teach alone or in combination wherein the selectively deactivating of at least one of the currently activated charging modules includes selectively deactivating first at least one charging module activated in at least one of at the most number or the most frequent cycle among the currently activated charging modules.

Regarding Claim 7 and 15, the prior art of record does not teach alone or in combination wherein the selectively activating of at least one of the currently deactivated charging modules includes selectively activating first a charging module activated in at least one of the least number and the least frequent cycle among the currently deactivated charging modules.  

Regarding Claim 26, the prior art of record does not teach alone or in combination wherein based on the second information, in the case of the increase mode, 
a charging module activated at least one of at the least number or the least frequent cycle of the plurality of charging modules is first selected and activated, and 
in the case of the decrease mode, 
a charging module activated at least one of at the most number or the most frequent cycle among the plurality of charging modules is first selected and deactivated.  

Claims 27 and 28 would be allowable due to their dependency to claim 26.

The above limitation in claims 6, 7, 14, 15 and 26 are not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859